Citation Nr: 1426781	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  07-20 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot disability, claimed as gout. 

2.  Entitlement to pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1974 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a hearing in March 2009 before the undersigned Veterans Law Judge.  A transcript of those proceedings has been associated with the Veteran's claims file. 

This appeal was previously before the Board and remanded in August 2009 for additional development.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for a right foot disability, claimed as gout, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The objective and credible medical and other evidence of record preponderates against a finding that the Veteran is permanently and totally disabled due to his non-service-connected disabilities.


CONCLUSION OF LAW

Basic entitlement to non-service-connected pension benefits is not established.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.102, 3.342 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, an October 2005 letter, sent prior to the initial unfavorable decision issued in January 2006, provided the Veteran with notice as to the evidence needed for the Veteran's claim for non-service-connected pension benefits and his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA and private treatment, and records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits.

In August 2009, the Board remanded the Veteran's claim for pension benefits in order to obtain records from the Social Security Administration pertinent to the Veteran's claim for Social Security disability benefits, as well as medical records concerning that claim.  The Board finds there has been substantial compliance with its August 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Non-service-connected pension

VA law authorizes the payment of a non-service-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval or air service for ninety (90) days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3. 

A Veteran is considered to be permanently and totally disabled if he is: (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B); see also 38 C.F.R. § 3.340.

At his March 2009 Board hearing, the Veteran's representative stated the Veteran had not worked since 2004 due to his disabilities and was unable to hold down a steady job because of his pain.  However, in his August 2008 VA Form 646, the Veteran's representative stated that the Veteran became unemployed due to fiscal cuts.  The Veteran's April 2007 Vocational Rehabilitation Intake Assessment showed that the Veteran had no disabilities which prevented him from working.  Further, in June 2009, the Social Security Administration determined that the Veteran did not qualify for disability benefits because he was not disabled under the rules.  In addition, none of the medical examinations of record indicted that he was unemployable.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, whether the Veteran was unemployable due to his medical conditions, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  There being no competent evidence reflecting the Veteran is prevented from working due to disability, non-service-connected pension benefits are denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Non-service-connected pension benefits are denied.





REMAND

The Veteran maintains that service connection is warranted for his right foot condition.  Service treatment records show the Veteran was treated for right foot conditions on multiple occasions while in service.  These treatments occurred in October 1974, February 1975, October 1978, August 1982, August 1983, and October 1985. 

The Board observes that the Veteran was provided a VA examination in January 2010 in accordance with the August 2009 Board remand directives.  The examiner diagnosed hammertoe deformity on the right foot, second to fourth toes.  At the examination, the Veteran reported that while on active duty in 1985 he slipped and fell in Alaska and injured his right foot.  The examiner opined that there was inadequate documentation to cause a nexus between the incident the Veteran described and his present condition.  He felt the 1985 incident was an acute soft tissue injury, which spontaneously resolved and required no further treatment.  He therefore opined that it was less likely than not that the Veteran's present foot condition was caused by or aggravated by his tour of military service.

The Board notes that the VA examiner did not provide a sufficient rationale for his negative nexus opinion.  The examiner's rationale only addressed whether the Veteran's current right foot condition is related to the specific incident in 1985, during which the Veteran reported he slipped and fell in Alaska.  The examiner does not address the Veteran's multiple treatments for right foot conditions during service in October 1974, February 1975, October 1978, August 1982, August 1983, and October 1985.  The examiner does not provide a reason why the Veteran's current right foot condition is unlikely to be related to these treatments for right foot conditions in service.  Accordingly, the Board finds that the VA examiner's opinion is inadequate, and a new one should be sought.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (providing that once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Additionally, any subsequent relevant VA and non-VA medical reports should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his right foot condition that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right foot symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed right foot condition.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as whether it is at least as likely as not that any current right foot condition was caused or aggravated (increased in severity) by the Veteran's service.
In offering these opinions, the examiner should acknowledge and discuss the Veteran's account of the history of his right foot complaints, and note the documented in-service foot treatment.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

4.  Then readjudicate the appeal on the issue of entitlement to service connection for a right foot disability.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


